HOUSTON, Justice
(dissenting).
On April 26, 1994, what is now Ala.Code 1975, § 6-5-338(a) became law. On December 28, 1999, James B. Wharton, an Alabama state trooper, while performing his assigned duties as a state trooper, was involved in an accident that caused the death of Jan Parks Dunn, the plaintiffs’ intestate.
I would grant the petition and issue the writ because Trooper Wharton had “immunity from tort liability arising out of his *114... conduct in performance of any discretionary function within the line and scope of his ... law enforcement duties.” Ala. Code 1975, § 6-5-338(a).